Case 1:19-cr-00162-JMS Document4 Filed 11/21/19 Page1lofi2 PagelD #: 36

 

   
 

 

AL oP a me - 4 wite ae S oe |
Ge ae Oe "a ‘nase eh LED IN THE !
4 NITED STATES DISTRICE COURT
7 orp eS ee - . DIST RICT, [ OF HAWAII |
1 wrtzenn B.. “BARR | bee? a SE BA, nee ina
"Ff Attorney: ‘General’ Of, the. United stated: Etat, © BUY £2 J 2119)
“2 ENICOLA:'T,. HANNA’ a Se eee pi
‘United States: Attorhey 5 L._pielock and_fC if__tul
'3:| BRANDON D, “FOX: YUE BEITIA, CLERK
‘Assistant: United states Attorney
alChief, Critiinal Division .
- MARK A, WILLIAMS . (Cal. Bar No, 239351)
5.) Special Attorney Appointed Under 28.U.8.C. JS 515
| DENNIS MITCHELL (Cal. Bar -No. - 116039}: -
6 Special Attorney Appointed Under 28 U.S.C, § S15
ie 1300 United. States Courthouse :
. oF . 312 North Spring-Streat . -
3 Los Angeles, California 90012°- .
8 Telephone: (213) 894-3359 / (213): a94~2404 _
al Bemail: ' mark.a.williama@usdo}. gov. RECEIVED
OF dennis. LEST LEUR SE gov - |, CLERK, U.S. DISTRICK COURT
- 10: Attorneys: ‘tax Plaintite Ke pps " ne NOV 21 90th '
J ONITED STATES OF AMERICA © . rr, NOY OU
| re ee etn &y
: & : ‘ . Liha? i rth ii OF HAWIAH
4g} 8. ONTEED STATES: DISTRICT. COURT”
whe. FOR THE DISTRICT’ OF. HAWAII
14], ONETED SUATES oF AMERICA, q case No. L R. 1 9 0. 9 1 4 2 JMS
ep Plaintise, oo | DEFERRED: PROSECUTION AGREEMENT
ope see " ‘| FOR DEFENDANT ‘MONSANTO. COMPANY
| a “Wh “ Pe

2417: ‘wonsawto! COMPANY,

 

18°] Defendant.

io |

20 |

21 -l, ‘this, constitutes the deferred. ‘Prosecution, Bgréenent:

22: | betiveen defendaritNowsai20, COMPANY (“defendant” or “Monsanto! ‘and

23 the United, ‘States Attorney’ a Office for’ the Central District of
‘District | of Hawad

  

24] Calstomnia, acting: as ‘Special Attorney’ tr

as Othe vsAo”), in ‘the ahove~captiioned casey” This agreement is

 

26 Linited to’ the USAO and cannot. bind: any other federal, state, local,

27 | ox foreign prosecuting, enforcement, administrative, ‘Ox regulatory

a ae

: 28° ‘authorities.

 

 
Case 1:19-cr-00162-JMS Document 4 Filed 11/21/19 Page 2 of 12

cite mh at ot

10 fi

EL
12

13]
14
45)

a6).

LT Request for Ly. Continuance of Trial’ Date and (2). Findings of:

18

19
20

21

22° |
23]
24]
25 |.ongoing court order in tale paveer
26} — |
27 | defendant atid: the USAO, filed concurrently | with this aS ENE, are.
28." :

 

DEFENDANT 5 OBLIGATIONS
Boo - Defendant. agrees. bor

nO a) _ Gives “up? ‘the right, to indictment. by a grand jury. and

‘at the dabldeet- opportunity requested by ‘the USAQ and provided by

‘the. court, appear fot’ arvaignnent oni counts: one: “and two of: a ‘three-

 

count, information, in the. form ‘attache tO" ‘this agresnignt as Exhibit
TA or. a. substantially similar form, that charges: defendant with we
[counts of unlawful. ‘storage of an acute hazardous waste in’ violation

Jot 42 0.8,C, s 6928 (d).(2) (A).

“.b) ‘No latex than 14 days" after defendant’ s sentencing
hearing on ‘count three of the sthested Information: (L) pay a total
criminal fine of $6;000,000; and (2) pay a total. of $4,000,000 in

conimunity service payments to. the Hawaiian government entities as

described’ in the cofidi tions: of probation ae Eorth in Exhibit Cc. to

tila parties’ Plea Agreement.

c) Enter into,. ‘sign, and file a Stipilation Regarding

| exciudabie Time Periods. Pursuant to Speedy Trial Act, in the. form
‘attached to this agreement as Exhibit C or a substantially similar

four. _ | |

d) “Comply ‘with all texms in the parties’. Plea meee, t

: ae Not contest. fants. agreed. to in this agreement and the |.
parties! Plea Agreement. .

Ey: Appear for all court appearancea and obey any. other

 

ey.4 ALL of: the Suaiind bus set forth in’ ‘the. Plea Agréement: between

Ie erein | by this veference..

 

“9

PagelD #: 37

 

 

 
Case 1:19-cr-00162-JMS Document 4 Filed 11/21/19 Page 3 of 12

Ww NP:

pa

Sacto Say ur

10
ig | obLigations | under ‘this’ agreement ‘and the Plea Agreement. at the -

. “te
16 |;
arto dismiss counts one and two of the Information’ with pregmetans
ie |
19}] eonspiracy - :to commit ‘such: ‘violations chargeable under 18 U.S.C,
gad
28 | Penncap~i. e Defendant understands ‘that. the USA is free to
24.
26 |e
26.
27)"
“28.

| onscea ot states Probation. OFF

for (2), Continuane
‘time Bérdods Pursuan

this agreeient. as 8

 

 

g) Not ‘conmit ‘aay’ . federal felony. Or niedemesror offense

OX state felony offense.

  
  

ey: Vand the : Court,
SAO! S ‘OBLIGATIONS
By The USAO.. agrées tot

a). Not eontést facts agreed to in this agreement and ihe

accompanying Plea’ Agreement.

eof ‘Trial: Date and’ (2): Bindings | of Excludable

 
  
   
 

to Speedy. Trial ot, in ‘the. Lorin attached: to:
hibit: C or a substantially similar form.
eye ‘Te defendant is An falb: ‘compliance with all of: its

Gonetusion | of the two-year deferked : prosecution term, within 15

Galendar days of. the conclusion of the term of this agreement, hove
dy fixcept for. cortitinal, tax violations (including ©

BLED not further prosecute -defendant. for criminal and/or civil

/viotetions arising ‘out ‘o£ defendant's ‘conduct: described in the

attached statement. Of: facts and/or defendant’ s storage or spray of

‘eriminally progecute defendant for any other unlawful past. conduct

or any unlawful ‘conduct: that. occurs after ‘the date of this
agreement. | Defendant agrees that at the time of sentencing the

Couxt, hay: dovisider any uncharged conduct in determining the

PagelD #: 38

- ch) Be truthful at all times with- Pretrial Beueliogm,. the |

b) “sign; file, and. enter ‘a ‘stipulation Regarding ‘Request .

 

ae oe

 

 
Case 1:19-cr-00162-JMS Document4 Filed 11/21/19 Page4of12 PagelD#:

 
 

 

‘applicable. sentencing Guidelines range, the propriety ahd extent of

 

considération of bie | Sentencing Guldeiines and ai other xelevant -

   

{| fectors under 18 a 8, , = 353 (a)

TERM OF AGREBMEN'

4. . This agreement ig affective upon signature and execution

by defendant, defendant! s counsel, arid: government counsel, and will
| remain: Ani effect for: a period of two: years, from the date the Court
| signs’ the order, pursuant - -to: the parties’ Stipulation Regarding
[Request for (1) “Continuance of Trial Date and (2) Findings of

,Rxclidable Time Periods. Pursuant to Speedy Trial Act.

5. If, after defendant and defendant’s counsel sign this

|| agreement, ‘the Court: dows not accept defendant’ s guilty plea and
| sentence defendant as. ‘provided. in. the alae Agreement; then. defendant,

| and the O8RO agree “phat this agreeient is: nul, and ‘void, -

| CORPORATE AUTHORTZATTON

6, befendant = ac MRRCRTS that it 4s authorized to enter into

‘this agreement, On or before the first court appease hance pursuant to.
‘this: agreement or the Plea Agreement, defendant shall provide the.
USAO and. file: with the Court a notarized. legal document (s)
|-certifying that. defendant. is. authorized to enter <into and. comply
Pudth all of the provisions of this. agreement « Such legal _-
document (8) shall designate. : a company representative who la

| | authorized to take’ the actions specified in this agreement, and

shall also. state. that all ‘Tegal. formalities for such authorizations

Jhave been observed. d -

 

 

~~ se
Case 1:19-cr-00162-JMS Document4 Filed 11/21/19 Page5of12 PagelD#: 40

-ORGANEZATTONAL CHANGES AND, APPLICABILITY

   

7. “This” agkeément, shal: ‘Bind: defendant, its successor —

a entities ‘(ie any) paxent cotiaiies, and. any: other person ox: -antity

‘| that asatimes ‘the liabilities: contained herein (“successors-in-
Anterest”). Defendant, Or its -succeséors- -in> -interest, if

applicable; shall provide, the: USAO. and the United | States Probation. -*

    
  

So ow

Office for! ‘the’ ‘District: of Hawadd with reasonably prompt notice of ..

any: nam “change, business: reorganization, sale: or purchase of

 

g| assets, ippenGiemee of ‘assets, ‘or similar action impacting thede:
10° ability: ‘to. ‘pay the fina or affaoting this agreement. No change in
ae name, ° change in corporate or individual control, business —

12 | reorgandzation, change, in. ownership, merger, change of Legal status,.

   
 

  

43 [sale Or purchase: of: vabsets, or similar action, ‘shall aiter

 

18] defendant's reaponsibilities ‘under this: sevéenent .~ Defendant shall
is |not 1 engage in any. action to. seek to avoid the™ obligations and’

16} conditions set forth in this agreement.

17 oS NATURE OF THE OFFENSES

ie |. 8. Defendant understands that for™: defendant to be guilty. of

19 } the eximes charged iii counts, oné: ‘and two. of. the three~ ~count

 

volt ‘true: (1) “defendant _ knowingly stored; (2) more than one kilogram of
53 |-an acute hazardous waste, which defendant knew had the substantial
24 | potential to be harmful: to others’ er to tae ‘envizonment, and (3)

25.|:without: é a permit: OT intexim status,

  

oe Be a ae PENALTIES:
anh oo 8. Befendant. understands that. thie statutory: ‘maximum sentence,

28 that the. ‘Court can impose for each violation of 42 U,8.C,

og

 

 

 

 
Case 1:19-cr-00162-JMS Document 4 Filed 11/21/19 Page 6 of 12

(OD Sa Bw MoE ,

wo

10
auf
anf.

14

15 |

16
A?

el
| 13"

20
oY

22,
2a fe

  

27
28

I. violations:

‘agreement...

 

f ‘ 6928 (a) (2) (a) ‘is: five years" probation a Piste of the greater of

(1) “$500; 600 or. twice the gross gain ox: gross loss. resulting from

‘the offense, whdcheved “is greatest, ox (2) eat, 000°. ‘for. ‘each, day. of

 

 

dia ihandatory ‘special assessment ae” $400.
“ab. ‘Defendant understands, therefore, that, the total maximum

ee for. the offenses: ‘in counts one and two of the Information

jis: five years’ probation; a ‘Eine of the greater of (1) $1, 000, 000,

“Ox twice the gross gain or groas ‘loss resulting from thé offense,
whichever is greatest, or (2) #100, 000 for each day of violation;
anda mandatory special, assessment of $800.

- ; af * SUSPENSION, . REVOCATION, “AND? DEBARMENT:

il. Defendant’ understands: ‘that if defendant holds: any.
regillatory Licensed Ox permits; this agreement may result in the
suspension or revocation of ‘those: Licenses: and/or piemiiis The USAO

makes no representation or promise concerning suspension or

Sebaeene GE Bebeadens - from contracting with the United States or

width any- offices. agency, of. department thereof. Suspension ‘and
‘debarment. of ‘organizations is. a discretionary administrative . action
‘solely within the authority. ‘of the federal contracting agencies.

Defendant understands: that unanticipated collateral consequences

aie as this will not serve as grounds to withdraw from this

- PAGTUAL-BASIS _

 
 
  

(12. ‘Defendant and. the! “USK gree. £0" the ‘atatement’. ‘OE. facts

 

attached: hereto. 3B, ‘Exhibit, B. -and:incotporated herein ‘by this:

‘¥eference.. . The: attached statement “of facts. is not meant ‘to. be a

‘complete recitation of ald facts relevant to the vinderiiying eximinal

conduct: ‘on. ail facts. known to: either: party that relate: to that

6.

PagelD #: 41

 

 
Case 1:19-cr-00162-JMS Document 4 Filed 11/21/19 Page 7 of 12

any | such  procesding.,

 
 

 

regarding appligation of the: 5

[to which this agreement, applie desi

any speedy trial violation,

 

‘conduct . Should. the USAO pursue the prosecution. that is deferred by

| this agreement, defendant agrées ‘that it will neither: contest the

admissibility of, nor contradict, the attached statement of facts in

 
   

:MALVBR: oF. sTATOTE of. ErsaroNs

   
  

13 Having: been’ fully ‘adv

      

ant. ‘hereby knowingly,

| voluntarity, and ‘intelligently waives, relingiishes, and. gives up!

‘(a)} any night that . defendant might have. not™ to. be prosecuted by the
USAO ‘for. the offenses bécaiise of the expiration of the, statute we.

Pianeta. £6x° ‘the offenses prior to the ‘fling: of the. ‘Information
ffarzeging the offenses; ‘and {b). ‘any defense, claim, or argument

|| defendant “could raise or assert that prosecution of the offenses to
which this’ agreement applies by: the USAO is barred bythe expiration
of the applicable statute: of limitations, pre-indictment delay, or |

  
  

“BE EACH: oF AGRERMEN oS

 

La, ‘Defendant ‘agrees, that if defendant, at any ‘ime. after the |

[signature of. this agreement: and execution of: ald requized.

certifications: by defendant, defendant's connael, and ssirecrnnielivk

3 counsel, “knowingly: violates. or fails to. perform any of defendant’ s

, obligations undez this agreement. (a breach"), the USAO may declare
ie this agreement breached. ALL of. defendant's obligations are
jaterial, a single. breach of” ‘this agreement is sufficient for the —
6. ‘USAO to declae. a ‘breach, and: detendant shall: not be deemed. to have
‘\cuxed ‘a breach without ‘the. express. sjreemant. of the USAO in-writing, |

ATE the USAO daslared ehis agreement breached, ‘and the Court finds

oF

PagelD #:

 

42

 

 
Case 1:19-cr-00162-JMS Document4 Filed 11/21/19 Page 8of12 PagelD#: 43

  

 

‘stich a breach to. have occurred, then the: USAO will be relieved of ~ |

fail its obligations under this agreement.

1

2 i

3 15, Following’ the court! s finding of a knowing breach of this
4 |'agreement, by assenaant, should the. USAO choose to pursue: any charge
§

 
 
    

ay" action, that. Was either :

eda, aatoemetts then:

 

‘ 5. joable, statute of ee
hidicadale'u ‘ia ‘tolled bétween the date of: “defendnt’s signing of
9 fithis agreement, and the. filing ‘commencing any: such action.

10 b)” Defendant waives and gives up ‘all defenses based on
11. the statute of limitations, any claim of pre-indictment delay, or

agifany speedy trial laim with’ respect: to. any such action, except to

  

13 /the exte ie that “9 stteh: deifenses existed as of the date: of. defendant’
14] signing this agreement. . . |

1B .  * ee) “Defendant agrees that’ (i) any statements made by.

| 16 | defendant, ‘under oath, at any hearing (ie sueh a hearing, occurred.

ap fprios to the. breach) ; (44) the agreed to factual basis statement

“49 | attached. to. thits agreement; and “(1a) any. evidence derived: from such.

   

e against. dé endant ‘Ln. any such action |

 

19||statettents, shall | be aditiestt

   

-20'| against defendant, . and, ‘defendant waives and gives up" “any: claim under
94 | the. United: states: Constitution; any statute, Rule 410 ‘oF ‘the: ‘Pederet,;
22.) Riles’ c of ‘Evidence; Rule 11(f) ‘of the Federal Rules of Criminal

93. Procedure, or: ‘any. other federal rule, that the statements or any

24 | evidence . derived from, ‘the stateMents, should be suppressed or are.

25.| inadmissible. « we oe a oy

264. COURT AND’ PROBATION OFFICE NOM: PARTIES

ep. 16; befendant understands that the. Court and the United States

og) Probation Office are ‘not parties to this agteement.

 

8

 

 
Case 1:19-cr-00162-JMS Document 4 Filed 11/21/19 Page 9 of 12

  

 

fiexnabins theré: vare. nds,

“I NECOLA iT. “AANA, .

 

 

“NO ADDITIONAL AGREEMENTS:

ee

As péténdane understands’ ‘that, “ekoopt, ae ‘get ‘forth herein,

‘frend be the patties’ tolling agreements, Plea, Agreement, and shbeadbadl.|

om. se8 ,, undazstandings, or ‘agreements

 

between, the sO and ‘defendant or defendant’ s attorney; and” that no.

undexstanding OF agueement may ‘be, entered into:

 

‘antéss fri* watering signed by ait ‘parties or on the reoord in mou.”

| Acree AND ACCEPTED

WILLIAM Py “BARR

"| Attarney General. 9 ene United States -

 
 

ie

 

 

iiponited # states, kei
say ‘4
93 fir RA [1-2[-19
_— HARI A. WELL YAMS Date *
‘14 DENNIS MITCHELIs wad

<i) Special Attorneys Appointed : Under

15 28 U.S.C. 8 515 |

Ure [3019

 

Date

“| Head of 62 & Real tatate Lew for Crop Sekente

“Authorized ‘Representative of Defendant

 

. : ifs free . foe 8
arree FISHER - Dat
jLAttdrney -for-. Defendant ae :

‘| MONSANTO “COMPANY -

 LreEtan Ms ANRSTHD “ae _— Date

‘ HOKSaee RE:

ll flop

 

hela.

 

Attorney for. ‘Defendant —
HONSANTO: ‘COMPANY. e"

 

PagelD #:

 

44

 

 

fash TR ES CNS

ae

FR RASTER a SL ISSO
2 12 far at trial, ‘of ‘the sentenedng factors set. forth in 18° U.9.6;

nal ae 14°] ‘consequendes ‘of entering into this agreement. - No promises,

Case 1:19-cr-00162-JMS Document4 Filed 11/21/19 Page 10o0f12 PagelD#: 45

if. CBRIRLEECATION. OF_DEFENDANT

 

 

  
 

 
 

| a ad f fave ‘been ‘authorized by defendant MONSANTO COMPANY
of (defendant!) to. enter into this agreeinent on ‘behalf of defendant.
ar ‘I “have read: this: -agreerent in its. entirety. I have had: enough time
5 to review and: consider. bhis agreement, and I have’ carefully and.
‘6. thoroughly: discussed: every part of it. with defendant! 5 attorney, ff
7 Juniderstand, the terms of. this. agreement, and I voluntarily: agree to
sf [thése- tering. ‘on ‘penaLe of defendant. I have: discussed. She eviderice
sf with: dekendant’s attoriey,. and defendant's) attorney has advised me

10 -.0f.. defendant’ s Spighta, af: possible pretrial notions chat. might be
ar ‘filed,. ‘of possible. deferises that might be asserted either prior. to.

43 Ss 3553 (a), ‘of: relevant. sentencing Guidelines provisions, and of the

15. inducements , ox ‘representations’ of any kind: have been made to me or
16.|'* ‘to. defendant other than those. contaitied: ‘in this agxeerient. No one
174 has threatened or forced me or defendant in any way to enter into
1a: this agresment. “Y- “am satisfied with the nepmggenieuion ‘Of |

19° ‘defendant's. attorney. an this’ matter.

 

20°

 

 

 

 

at Mes, 7, EZ in ihe [a
oo. TRANS SimER fe ‘Date
oy
‘sal Head of HSB. Real Bstate Law for Grop'seience
23:4)

wee ‘authorized: Representative, of |

24*|-Defendant .

i ie COMPANY

25
26: a
ar
28.)

10

 

 

 
Case 1:19-cr-00162-JMS Document 4 Filed 11/21/19 Page 11 of 12

2

(2 [and thoroughly discussed evéry) part of this agreement with the
syueteeiset representative. of: my client, _ Further, I have fully.
a Pag 3 : : fsvauthorized repredentative ‘ei its rights,

5. of possibile motions that might be ‘filed, of possible defenses: that
g ndeht be’ asserted either pridy to or at trial, of the sentencing

7 | factors: set forth: ‘dn te U. ‘s, cy § 3583 (a), of Pelevant Sentencing .

g.| Guidelines. provisions, and of the consequences of entering into this:
~g'[agreement. . Lo iy. knowledge: ‘nO promises, inducements ,. or

10 sepresiiteligns of vany kind | ‘have been siedle to my client eenae than
11'| those cotitaines in this’ "agreement; no ene has threatened or forced
12: my leat in any way to enter into this ageeenenty my client’s
13|| decision to enter ‘into ‘this agreement is an informed and voluntary .
14] ones and, the. factual: basis eet: ‘forth in this agreement is sufficient
18 | to suppprt. convictions to. the. charges apecitied ‘in this agesemput,
16 \ .

| SESH ol he fg

3 agree a Sieiee ee eae Date

18°] Attorney for Defendant “

  

 

I am defendant MONSANTO COMPANY! s attorney. I have carefully ~

 

 

 

‘MONSANTO: COMPANY .

 

  

PagelD #:

 

 
Case 1:19-cr-00162-JMS Document4 Filed 11/21/19 Page 12o0f12 PagelD#: 47

10
11
12
13

14 |

1
16
17
18
19
. 20
21
ee
23

24

25°

26
27

28

 

T am defendant MONSANTO COMPANY’s attorney. I have carefully
and thoroughly discussed every part of this agreement with the
authorized representative at my client. Further, I have fully
advised my client and its authorized representative of its rights,
of possible motions that might be filed, of possible defenses that
might be asserted either prior to or at trial, of the sentencing
factors set forth in 18 U.S.C. § 3553(a), of relevant Sentencing
Guidelines provisions, and of the consequences of entering into this
agreement. To my knowledge: no promises, inducements, or
representations of any kind have been made to my client other than
those contained in this agreement; no one has threatened or forced
my client in any way to enter into this agreement; my client’s
decision to enter into this agreement is an {atonal and voluntary
one; and the factual basis set forth in this agreement is sufficient

to support convictions to the charges specified in this agreement.

oh JA Pom lie/eora

WILLIAM M. HARSTAD Date
Attorney for Defendant.
MONSANTO COMPANY

12

 

 
